DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 11/20/20 has been entered. Claims 1-6, 8-14 has/have been amended. Claim 15 has been canceled. No new claims have been added. Claims 1-14 are still pending in this application, with claims 1, 8 and 14 being independent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 14 now recite following limitation “extracting traffic features representative of a temporal network traffic activity of voice-related network streams generated by at least one device”. Instant application temporal network traffic activity of voice-related network streams….”. Claims 2-7, 9-13 depend on claims 1 and 8 respectively. Therefore, they have been also rejected for the same reason. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10-12, 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 20110288866 to Rasmussen (“Rasmussen”).
As to claims 1, 8 and 14, Rasmussen discloses a method, an apparatus and a non-transitory storage medium storing program code instructions for associating a device with a speaker, in a network device having a microphone [Fig. 1: 110, Fig. 4, paragraphs 0017] and handling network traffic of a plurality of devices [paragraphs 0011-12, 0021], said method comprising: extracting first voice features representative of a temporal voice activity captured  generated by at least one device [paragraphs 0011-0012, 0017-0021, Figs 1, 2A-2C]; if the first voice features and traffic features are correlated [paragraph 0022], associating a device identifier with an identifier of said speaker, wherein the identifier of said speaker is determined using second voice features representative of speakers [Fig. 2C rows 262 and 264 and paragraphs 0022 and 0030-0034].
As to claims 3 and 10, Rasmussen discloses wherein the device is identified by a MAC address of the device generating at least one of said voice-related network streams [paragraphs 0017, 0030, Fig. 2C].
As to claims 4 and 11, Rasmussen discloses wherein the speaker identifier is determined by extracting said second voice features from a captured voice, comparing said second voice features with predetermined second voice features of a set of speaker profiles learnt during a supervised enrollment phase and selecting, from among said set of speaker profiles, a speaker profile having second voice features closest to the second voice features of the captured voice, the speaker identifier being an identifier of the selected speaker profile [paragraphs 0012, 0014, 0016, 0018, 0020, 0024].
As to claims 5 and 12, Rasmussen discloses wherein the speaker identifier is determined by extracting said second voice features from a captured voice and comparing said second voice features with second voice features of a set of speaker profiles that have been built by clustering voices captured by the microphone over at least a time period and selecting, from among the speaker profiles, a speaker profile having second voice features closest to the second voice features of the captured voice, the speaker identifier being an identifier of the selected speaker profile [paragraphs 00120016,  0011, 0017].

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110288866 to Rasmussen (“Rasmussen”) in view of U.S. Patent Application Publication No. 20150082404 to Goldstein (“Goldstein”).  
As to claims 2 and 9, Rasmussen discloses wherein a network stream is determined to be voice-related by monitoring network traffic [paragraphs 0011, 0019-0021].
Rasmussen does not expressly disclose detecting specific IP addresses, IP ports or network domains.   
In the same or similar field of invention, Goldstein discloses wherein a network stream is determined to be voice-related by detecting specific IP addresses, IP ports or network domains [paragraph 0033].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rasmussen to have wherein a network stream is determined to be voice-related by detecting specific IP addresses, IP ports or network domains as taught by Goldstein.  The suggestion/motivation would have been to provide methods and .  
	
Claims 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110288866 to Rasmussen (“Rasmussen”) in view of U.S. Patent Application Publication No. 20150228278 to Huang (“Huang”).  
As to claims 6 and 13, Rasmussen discloses the method according to claim 4 and the apparatus according to claim 11 [see rejection of claims 6 and 13].
Rasmussen does not expressly disclose wherein said second voice features are selected from at least one of the following set: Mel-frequency cepstral coefficients (MFCC), Bark frequency cepstral coefficients (BFCC), and Linear Predictive Cepstrum Coefficients (LPCC).
In the same or similar field of invention, Huang discloses wherein said second voice features are selected from at least one of the following set: Mel-frequency cepstral coefficients (MFCC) [Huang paragraph 0035], Bark frequency cepstral coefficients (BFCC), and Linear Predictive Cepstrum Coefficients (LPCC) [Huang paragraph 0035].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rasmussen to have wherein said second voice features are selected from at least one of the following set: Mel-frequency cepstral coefficients (MFCC), and Linear Predictive Cepstrum Coefficients (LPCC) as taught by Huang.  The suggestion/motivation would have been to provide improved user experience for speaker recognition by capturing enrollment data during normal conversations, and this process may be repeated as often as needed in various conditions to improve system accuracy [Huang paragraph 0037].  
claim 7, Huang discloses wherein speaker profiles are represented using a Gaussian Mixture Model (GMM) [paragraph 0035]. In addition, the same motivation is used as the rejection of claim 6.
Response to Arguments
Applicant's arguments filed on 11/20/20 have been fully considered but they are not persuasive.
On page 7 of applicant’s remark, the applicant argues the following:
“Rasmussen fails to disclose "extracting traffic features representative of a temporal network traffic activity of voice-related network streams generated by at least one device”
“However, whatever else Rasmussen may teach, Rasmussen does not disclose at least the claimed feature of "extracting traffic features representative of a temporal network traffic activity of voice-related network streams generated by at least one device."
“But, Rasmussen is silent as to monitoring network streams or data, and in particular, "temporal network traffic activity of voice-related network streams generated by at least one device," as required by the claimed invention”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Rasmussen clearly discloses temporal network traffic activity of voice-related network stream generated by at least one device [Fig. 1, 2a-2c, paragraphs 0011, and 0017-0022]. Rasmussen discloses speakers may be recorded and associated with various ambient indicators. For example, a user may attend a meeting or have a phone call within range of a microphone. A voice print may be generated for each of the speakers and compared to a database of known voice prints (similar to monitoring temporal network traffic activity of voice-related streams). Rasmussen further discloses ambient indicators may be drawn from environmental factors, such as a meeting location or the presence of device identifiers. For example, a user's cellular phone may broadcast a Bluetooth identifier that may be associated with recorded voices and used to associate a voice print with a user. These indicators and generated voice 

On page 8 of applicant’s remark, the applicant argues the following:
“Rasmussen also fails to disclose "if the first voice features and the traffic features are correlated, associating a device identifier with an identifier of said speaker, wherein the identifier of said speaker is determined using second voice features representative of speakers."”
“However, as understood by Applicant, since the system disclosed in Rasmussen does not analyze network traffic, it cannot match a voice of a speaker to a corresponding device immediately”.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: As explain above, Rasmussen clearly analyze network traffic to match a voice of a speaker to a corresponding device. As per, Rasmussen voice prints are extracted and correlated with the even id/host/location/time (Figs. 2a-2c). Further, device identifier are associated with said speakers using second voice feature (Fig. 2c, paragraph 0022, 0030-34). Therefore, Rasmussen clearly discloses if the first voice features and the traffic features (such as event/location/time etc.) are correlated (paragraph 0022), associating a device identifier with an identifier of said speaker (e.g. jsmith, cfank, bjones), wherein the identifier of said speaker is determined using second voice features representative of speakers (Fig. 2C rows 262 and 264 and paragraphs 0022 and 0030-0034). Thus, Rasmussen discloses all the features of claims 1, 8 and 14.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTIM G SHAH/Primary Examiner, Art Unit 2652